Citation Nr: 1815028	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico 


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to an initial compensable rating for tinea pedis.

3.  Entitlement to service connection for hypertension to include as secondary to service-connected hemorrhoids and tinea pedis.

4.  Entitlement to service connection for diabetes mellitus type II (DM) to include as secondary to service-connected hemorrhoids and tinea pedis.

5. Entitlement to service connection for a colon disability including diverticulitis and colon diverticulosis to include as secondary to service-connected hemorrhoids and tinea pedis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a September 2011 rating decision, the RO increased the disability rating for external and internal hemorrhoids to 10 percent effective May 11, 2011; and also granted service connection for tinea pedis and assigned a noncompensable rating effective May 11, 2011.  

In an October 2013 rating decision, the RO confirmed the rating for tinea pedis, but increased the rating for hemorrhoids to 20 percent effective April 16, 2012.  The RO also denied various service connection claims including those for which the Veteran perfected an appeal: hypertension to include as secondary to service-connected hemorrhoids and tinea pedis; DM to include as secondary to service-connected hemorrhoids and tinea pedis; a colon disability including diverticulitis and colon diverticulosis to include as secondary to service-connected hemorrhoids and tinea pedis; and a heart disability to include chest pain.  

With regard to colon and heart disabilities, the United States Court of Appeals for Veterans Claims (Court or Veterans Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, those issues were recharacterized on the front page of this decision.

In April 2017, the Board remanded the issues remaining on appeal.  

In April 2017, the Board also increased the Veteran's disability rating for hemorrhoids to 20 percent for the entire appeal period.  The Veteran's representative indicated that the Board's action has not been implemented.  That matter is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for hypertension, DM, and a colon disability; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a heart disability to include a disability manifested by chest pain which was manifest during service, within a year of service, or is attributable to service.  

2.  The Veteran's tinea pedis affects less than 5 percent of a non-exposed area and does not require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  



CONCLUSIONS OF LAW

1.  A heart disability to include a disability manifested by chest pain was not incurred in or aggravated by service and cardiovascular disease including valvular heart disease may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).  

2.  The criteria for an initial compensable rating for tinea pedis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.7, 4.27, Diagnostic Code 4.118, Diagnostic Code 7813-7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, valvular heart disease and cardiovascular disease will be presumed to have been incurred in or aggravated by service if manifested to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records (STRs) do not reveal any findings, treatment, or diagnosis of a heart disability.  At separation, on the Report of Medical History, the Veteran reported chest pain, not indicating if heart, pulmonary or muscular in nature.  In any event, the physical examination revealed normal findings.

Post-service, a January 1967 VA examination yielded no abnormal findings on the heart examination and the chest x-ray was normal.  

Private records include a September 2009 chest x-ray which was normal and chest x-rays as well as a February 2012 echocardiogram reflecting predominantly normal findings with no abnormal diagnosis.

A June 2013 general VA examination revealed no heart diagnoses.

In May 2017, the Veteran was afforded a VA heart examination.  The examiner noted that the Veteran had not been diagnosed with a heart disability.  The Veteran told the examiner that he had undergone private testing, but it was all normal, consistent with the aforementioned private records.  The Veteran also denied ever being diagnosed with a heart disability.  The Veteran was not taking any heart medication.  The Veteran had not had any non-surgical or surgical procedures or hospitalizations for the treatment of a heart condition.  Moreover, current physical examination and testing was normal.  The examiner noted that the Veteran's STRs including the separation examination were silent for treatment or diagnosis of cardiovascular disease including valvular heart disease.  Likewise, there was no evidence of cardiovascular disease including valvular heart disease within a year of service.  The post-service records including private records with noted testing were also silent for a heart condition.  During the current examination, the examiner noted that the Veteran denied any diagnosis of a heart condition.  He also denied any symptoms including chest pain.  

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The Veteran has been afforded a complete and current VA examination with a medical opinion.  The Board attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record to the extent there often has not been diagnosis, and included consideration of the Veteran's relevant medical history, including service and post-service evidence.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the record, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiner based the opinion on a review of record, on the Veteran's history as recounted by him and as shown in the record, plus on personal examination of the Veteran.  Hence, there were multiple supporting bases of the opinion.

Thus, the most probative evidence as supported by prior medical evidence as well as the Veteran's statements, establishes there is no present heart disability.  Absent a current diagnosis, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In September 2011, the Veteran was afforded a VA examination.  At that time, he reported itching, pain, plaque, and a bad odor.  It was noted that the Veteran had used on a daily and near constant basis over-the-counter topical antifungal medicines and penlac nail lacquer.  The examiner indicated that the Veteran had confluent red scaly plaque with well demarcated borders and friable yellow nails with subungual scale.  The examiner opined that the tinea pedis was related to service conditions.  

Thereafter, service connection was established for tinea pedis, but not onychomycosis of the toenails.

In October 2012, the Veteran was afforded another VA examination.  The Veteran did not have any benign or malignant skin neoplasm or systemic manifestations.  The Veteran had been treated with oral or topical medications in the past 12 months with constant or near-constant use of anti-fungal medications.  The Veteran the Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme or toxic epidermal necrolysis.  The Veteran's skin disorder did not affect an exposed area and less than 5 percent of a non-exposed area.  His skin disorder did not impact work.

Since the record showed that the Veteran used the Veteran "Ketoconazole cream" on a constant basis, an addendum was obtained to determine if Ketoconazole is a corticosteroid.   In May 2017, a VA examiner indicated that Ketoconazole is not a corticosteroid, but is an anti-fungal medication.

The Veteran's skin disorder is rated as noncompensable under Diagnostic Code 7813-7806.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  Given the nature of the Veteran's disability as described at the VA examinations outlined below, the Board finds that his skin disorder's predominant disability is closest to those found when rating dermatitis under Diagnostic Code 7806.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

In this regard, under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating is assigned when the disorder covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or by constant or near-constant systemic therapy being required during the past 12-month period.

The Veteran's tinea pedis affects only less than 5 percent of a non-exposed area.  He does not use intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for the tinea pedis.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against a compensable rating for tinea pedis.  


ORDER

Entitlement to service connection for a heart disability to include a disability manifested by chest pain is denied.

Entitlement to an initial compensable rating for tinea pedis is denied.  


REMAND

With regard to the remaining claims, the Board remanded this case to procure examinations and opinions for disabilities of hypertension, DM, colon/diverticulosis, and deferred the TDIU issue pending resolution of the other matters.

The Veteran's representative has asserted that the VA medical opinions are inadequate because with regard to hypertension and DM, the examiner relied on negative inservice findings.  The representative indicated that the Court, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), held that examiners cannot use the lack of findings in the STRs to render a negative opinion as doing so ignores lay evidence.  The Board finds that an addendum should be obtained.  

With regard to diverticulosis, the representative noted that the VA examiner determined that the diverticulosis preexisted service and clearly and unmistakably was not aggravated by same beyond natural progression; however, the examiner did not provide rationale.  It appears in the medical opinion that this conclusion was inadvertent and inconsistent with the rest of the opinion.  Thus, clarification is needed.

As the Veteran has indicated that his colon disability plays a role in his claimed unemployability, the TDIU issue must be deferred pending the resolution of the service connection issues.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical addendum opinion from a VA examiner.  The examiner should review the record prior to providing the opinion.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a colon defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed colon disorder;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting colon defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting colon disorder increased in severity (worsened) in service;

(c) If the preexisting colon defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the colon disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a colon defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a colon disorder that had its onset in, or is otherwise etiologically related, to his military service.  The examiner should comment on the May 2017 opinion which referred to a preexisting colon disorder.  The examiner should also provide rationale not limited to negative inservice findings and which consider the Veteran's lay assertions.  

(e) The examiner should provide an addendum opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hypertension and/or DM disabilities had their clinical onset during service or are related to any in-service disease, event, or injury, or if the Veteran had hypertension and/or DM within one year of service.  If the examiner opines negatively, the examiner should provide rationale not limited to negative inservice findings and which consider the Veteran's lay assertions.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


